DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to applicant’s communication filed on 9 Jan, 2020. In view of this communication, claims 1-20 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 8 recites an angle of 5 degrees between line from first end of tensioning member connected to spool to proximal contact point of the tensioning member with routing idler and line of shortest distance from proximal contact point on idler to spool. This angle can be a compound angle as all 3 axes are involved and there is no drawing that is clearly showing this angle. Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites an angle of 5 degrees between line from first end of tensioning member  connected to spool to proximal contact point of the tensioning member with routing idler and line of shortest distance from proximal contact point on idler to spool. This angle can be a compound angle as all 3 axes are involved and there is no drawing that clearly showing this angle. Therefore, it is not clear how this angle is being measured. To advance prosecution, examiner is understanding this angle to be same as the angle “a” shown in Fig 15 and equal to 15 degrees as mentioned in the specification [Para 0108].
Claim 15 recites LCP, UHMWPE, Aramid, Nylon which are either uncommon abbreviations or tradenames which are not allowed under 112(b). Applicant is asked to not use abbreviations and/or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1,9-10 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Norman et al.( US 7325356 B2), hereinafter referred to as Norman.
Regarding Claim 1, Norman discloses (Fig 4, Fig 6) a linear actuator (400) configured to be connected between a platform (Fig 4, 466) and a structure (Fig 6, 400a) or ground [Col 5, 64-67] for displacement of the platform (Fig 4, 466) relative to the structure (Fig 6, 400a) or the ground, the actuator comprising: 
a base (Fig 4, 420) , 
an output (465, 473, 466) displaceable linearly [Col 3, 30-34], [Col 7, 45-47] relative to the base (Fig 4, 420), 
an actuator unit (440) having a reciprocating rotational output (442)[Col 6, 51-52], 

at least one idler (463) rotatably mounted on at least one of the output and the base (Fig 4, 420)
wherein a second end (Fig 6, 450b) of the tensioning member (450) is connected to an anchor point (Fig 6, 467) on one of the output (465, 473, 466) and the base (Fig 4, 420), the tensioning member (450) being routed from the rotational output (442), through the at least one idler (463) and to the anchor point (Fig 6, 467) for converting a winding/unwinding of the tensioning member (450) into a translation of the output(465, 473, 466).

    PNG
    media_image1.png
    776
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    917
    636
    media_image2.png
    Greyscale

Regarding Claim 9, Norman discloses the linear actuator according to claim 1. Norman further discloses (Fig 4 above) the base (420) has a plate (420a).
Regarding Claim 10, Norman discloses the linear actuator according to claim 1. Norman further discloses (Fig 4 above) the output (465, 473, 466) has a ground abutment (410).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 7, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Aulanko et al (US8118138B2), hereinafter referred to as Aulanko. 
Regarding Claim 2, Norman discloses the linear actuator according to claim 1. Norman does not disclose first set of a plurality of the at least one idler on the base, and a second set of a plurality of the at least one idler on the output.
Aulanko discloses (Fig 3 below) first set of a plurality of the at least one idler (Fig 3 below, 13, 16) on the base (6, 22), and a second set of a plurality of the at least one idler (Fig 3, 12, 17) on the output (1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the first and second set of a plurality of the at least one idler on the base and output as taught by Aulanko in order to optimize the number of pulleys with size of the pulley and rope as well as provide stability and direction for the output.
Regarding Claim 3, Norman in view of Aulanko discloses the linear actuator according to claim 2. Norman in view of Aulanko does not disclose all of the idlers in the first set have a common rotational axis. 
Aulanko further discloses all of the idlers in the first set (Aulanko, Fig 3 below, 13, 16) have a common rotational axis (BB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Aulanko with the first set idlers having a common rotational axis as taught by Aulanko in order to translate a two-dimensional frame.
Regarding Claim 4, Norman in view of Aulanko discloses the linear actuator according to claim 2. Norman in view of Aulanko does not disclose all of the idlers in the second set have a common rotational axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the second set of idlers having a common rotational axis as taught by Aulanko in order to translate a two-dimensional frame.
Regarding Claim 7, Norman in view of Aulanko discloses the linear actuator according to claim 2. Norman in view of Aulanko does not disclose at least one routing idler on the base between the rotational output and one of the first set and the second set of the idlers.
Aulanko further discloses (Aulanko, Fig 3 below) at least one routing idler (18) on the base (6, 22) between the rotational output (4) and one of the first set (Fig 3 below, 13, 16)  and the second set of the idlers (Fig 3 below, 12, 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Aulanko with the at least one routing idler on the base between the rotational output and one of the first set and the second set of the idlers as taught by Aulanko in order to provide the right direction of the tensioning member to one of the first set and second set of idlers.
Regarding Claim 19, Norman in view of Aulanko discloses the linear actuator according to claim 2. Norman in view of Aulanko does not disclose portions of the tensioning member extending from the idlers of the first set to the idlers of the second set are generally parallel to a direction of said translation of the output.
Aulanko further discloses (Fig 3 below) portions of the tensioning member (T1, T2) extending from the idlers of the first set (Fig 3 below, 13, 16) to the idlers of the second set (Fig 3 below, 12, 17) are generally parallel to a direction of said translation of the output (1).(The movement of the output is in same direction as the tensioner members, therefore they are parallel).

Regarding Claim 12, Norman discloses the linear actuator according to claim 1. Norman also discloses a plurality of the at least one idler on the base (Fig 4 above, 463) but does not disclose a plurality of the at least one idler on the output.
Aulanko discloses (Fig 3 below) a plurality of the at least one idler (Fig 3 below, 13, 16) on the base (6, 22), and a plurality of the at least one idler (Fig 3, 12, 17) on the output (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Aulanko with a plurality of the at least one idler on the base, and a plurality of the at least one idler on the output as taught by Aulanko in order to optimize the number of pulleys with sizing of the pulley and rope [Aulanko, Col 1, 10-18].


    PNG
    media_image3.png
    913
    360
    media_image3.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Aulanko and Kozlovskis (US 2259253 A). 
Regarding Claim 13, Norman in view of Aulanko discloses the linear actuator according to claim 12. Norman in view of Aulanko does not disclose at least two arrangements of three of the idlers, each arrangement defined by two of the idlers sharing a common axis, and a third idler having an axis parallel to the common axis, the tensioning member being routed from a first of the - 29 -two idlers, to the third idler, to a second of the two idlers, to the other of the two arrangements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Aulanko with the at least two arrangements of three of the idlers, each arrangement defined by two of the idlers sharing a common axis, and a third idler having an axis parallel to the common axis, then tensioning member being routed from a first of the two idlers, to the third idler, to a second of the two idlers, to the other of the two arrangements as taught by Kozlovskis, in order to have a block and tackle kind of arrangement that can handle significant loads while optimizing the size of pulleys and rope.


    PNG
    media_image4.png
    894
    262
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    164
    376
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    166
    393
    media_image6.png
    Greyscale


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Aulanko and in further view of Chi (US 5887947 A). 
Regarding Claim 5, Norman in view of Aulanko discloses the linear actuator according to claim 2. Norman in view of Aulanko further discloses the output sliding on the base (Norman, 465, 473, 466). Norman in view of Aulanko does not explicitly disclose a frame having at least one sliding rod slidingly received in at least one bushing.
Chi discloses (Fig 1 below) a frame (10,11) having at least one sliding rod 10) slidingly received in at least one bushing (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Aulanko modified by the sliding rod within a bushing connected by a shaft as taught by Chi in order to adjust the height smoothly while providing structural integrity [Chi, Col 2, 6-19].
Regarding Claim 6, Norman in view of Aulanko and Chi discloses the linear actuator according to claim 5. Norman in view of Aulanko and Chi does not disclose the frame has a pair of the sliding rods interconnected by a shaft. 


    PNG
    media_image7.png
    769
    484
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Aulanko and Chi modified by the frame having a pair of the sliding rods interconnected by a shaft as further taught by Chi in order to adjust the height smoothly while providing structural integrity [Chi, Col 2, 6-19].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lin et al (US 20140070153 A1).
Regarding Claim 11, Norman discloses the linear actuator according to claim 1. 
Norman does not disclose a sensor monitoring a tension in the tensioning member.


    PNG
    media_image8.png
    492
    556
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman modified by adding the sensor monitoring a tension in the tensioning member as taught by Lin in order to monitor the condition of the tensioning member [Lin, Para 0002].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Fontana (US 20160207221 A1).
Regarding Claim 14, Norman discloses the linear actuator according to claim 1. 
Norman does not disclose the tensioning member is one of a belt, tape, chain and rope.
Fontana discloses (Fig 1 below) [Para 0039] the tensioning member (21) is one of a belt, tape, chain and rope.

    PNG
    media_image9.png
    522
    826
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the tensioning member between the pulleys is one of tape [Fontana, Para 0039], belt [Fontana, Para 0039], chain [Fontana, Para 0039]  or rope [Fontana, Para 0039] which are well known in the art to provide sufficient tension in a durable manner to communicate motion between rotating objects e.g., pulleys.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Mocanu et al. (US 20170058600 A1).
Regarding Claim 15, Norman discloses the linear actuator according to claim 1. 
Norman does not disclose the tensioning member is made of at least one of plastic (see 112(b) rejection above for Claim 15), stainless steel, nitinol, tungsten, cotton.
Mocanu discloses the tensioning member is made of at least one of plastic [Para 0049]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the tensioning member between the pulleys made of plastic [Mocanu, Para 0049]  (see 112(b) rejection above for Claim 15), .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Smeets et al. (US20130205742A1).
Regarding Claim 16, Norman discloses the linear actuator according to claim 1. 
Norman does not disclose the tensioning member has a body that is at least one of single strand, braided rope, stranded rope, woven, IWRC construction. 
Smeets discloses a tensioning member [Para 0005]has a body that is at least one of single strand[Para 0050], braided rope [Para 0033], stranded rope[Para 0034], woven[Para 0033], IWRC construction[Para 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the tensioning member having a body that is at least one of single strand, braided rope, stranded rope, IWRC construction [Smeets, Para 0033, 0034, 0050, 0075] which are well known in the art to provide sufficient tension in a durable manner to communicate motion between rotating objects e.g., pulleys.
Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Hall et al.( US 20150284221 A1), hereinafter referred to as Hall.
Regarding Claim 17, Norman discloses the linear actuator according to claim 1. Norman does not disclose at least one guard for at least one of the idlers, the at least one guard extending on both sides of the at least one idler such that a gap between the guard and the idler is less than a thickness of the tensioning member.
Hall discloses the at least one guard (Fig 1 below, 12) extending on both sides of the at least one idler (Fig 1 below, 14) such that a gap (Fig 12 below, T2) between the guard (Fig 1 below, 12) and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the at least one guard extending on both sides of the at least one idler such that a gap between the guard and the idler is less than a thickness of the tensioning member as taught by Hall in order to prevent slipping of the tensioning member during operation which will cause motion instability.
Regarding Claim 18, Norman discloses the linear actuator according to claim 1. 
Norman discloses the rotational output but does not disclose it to be a spool, and wherein the tensioning member is wound on the spool so as not to overlap on itself.
Hall discloses (Fig 1 below) the rotational output has a spool (14), and wherein the tensioning member (16) is wound on the spool (14) so as not to overlap on itself [Para 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the rotational output as a spool driven by a motor as taught by Hall in order to prevent bunching up of the tensioning member on the rotational output which will cause motion instability [Hall, Para 0013].

    PNG
    media_image10.png
    523
    535
    media_image10.png
    Greyscale

Regarding Claim 20, Norman discloses the linear actuator according to claim 1. Norman discloses the actuator unit is an electric motor [Col 3, 30-34]. 
Norman does not disclose the rotational output is a spool on a shaft of the electric motor.
Hall discloses (Fig 13 below) the rotational output is a spool (14) on a shaft (74) of the electric motor (54) [Para 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the rotational output as a spool driven by a motor as taught by Hall in order to prevent bunching up of the tensioning member which will cause motion instability [Para 0013]. 

    PNG
    media_image11.png
    795
    809
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    537
    563
    media_image12.png
    Greyscale

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 would be allowable for disclosing the rotational output has a spool with the first end of the tensioning member connected to the spool, a line extending from the first end to a proximal contact point of the tensioning member with the routing idler, the line being at an angle of at least 15 degrees relative to a shortest distance from the proximal contact point to the spool.(See explanation above in 112(b) rejection for Claim 8).
Norman teaches a rotational output but does not disclose the rotational output to be a spool. Norman in view of Hall discloses the rotational output to be a spool but does not teach the angle between the lines made by first end of the tensioning member to the proximal contact point with the routing idler and the shortest distance between the spool and the proximal contact point on the idler to be at least 15 degrees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832                                                                                                                                                                                                        
/AHMED ELNAKIB/Primary Examiner, Art Unit 2832